On petition for a rehearing.
Howk, J.
— The record of this cause, and the appellants’ assignment of errors endorsed thereon, were filed in the office of the clerk of this court on the 16th day of May, 1878. On the 29th day of May, 1878, the call-day of the May term of this court, of that year, the parties appeared, and by agreement, in open court, submitted the ease for decision. Briefs were filed by the appellants, in compliance with the rules of the court; and on the 12th day of March, 1880, the cause was distributed in its order for decision; and afterward, on the 18th day of Oetobei’, 1880, the opinion and judgment of this court were pronounced and rendered, reversing the judgment of the circuit court.
It will be seen from the foregoing statement, that this action was pending in this court, on appeal, for two years *476and five months before it was decided; during all which time the appellees and their counsel, with a full knowledge of the pendency of the appeal and of the character and importance of the questions involved, failed to furnish this court with any brief or argument in support of the decision of the circuit court. They failed even to inform us of the grounds on which the court had decided the case in their favor, and to furnish us with a citation of the authorities, if any, upon which the court had based its decision.
On the 16th day of December, 1880, fifty-nine days after the determination of this cause by this court, the appellees filed a petition for a rehearing, and for the first time they have furnished us with a brief, in which-they have elaborately discussed certain matters and questions which they claim that this court overlooked in the opinion heretofore filed in this cause. They ask a rehearing, as we understand their petition, upon two ground's:
1. That they may move to dismiss the appeal for the reason that the appellants were not parties in interest, or parties properly or actually in the record; and,
2. That they may present certain matters and things which, they claim, were overlooked, and to obtain the decision of certain poiuts which were not considered in the opinion of the court.
It seems to us, however, that the appellees can not be heard to ask a rehearing upon either of those grounds. It can hardly be expected, that this court would grant a rehearing for the purpose of enabling the appellees to move for the dismissal of the appeal. This court has often decided, that a rehearing would not be granted to enable parties to amend the record. Warner v. Campbell, 39 Ind. 409; Cole v. Allen, 51 Ind. 122. The reason for the i’ule is obvious, and it applies with equal force to the motion under consideration. The court can not grant a rehearing, to enable parties to make a motion, or application of any *477kind, which ought to have been made and determined before the final decision of the cause. If rehearings were granted for such purposes, it would be difficult to arrive at the final decision of causes.
Original opinion filed at May term, 1880.
Opinion on petition for a rehearing filed at Hovemher term, 1880.
In regard to the second ground on which the appellees ask a rehearing of this case, this court has repeatedly decided, and we think correctly so, that parties can not, as a rule, be permitted to present a question for the first time on a petition for a rehearing. Yater v. Mullen, 24 Ind. 277; Heavenridge v. Mondy, 34 Ind. 28 ; Brooks v. Harris, 42 Ind. 177; Graeter v. Williams, 55 Ind. 461; and Rikhoff v. Brown’s, etc., S. M. Co., 68 Ind. 388. A fortiori, as it seems to us, it must be decided, that parties who fail to present any question for decision, or to file any brief or make any argument, on the original submission and hearing of the cause, can not be permitted to present questions for the first time, in this court, on a petition for a rehearing. Parties and attorneys, who have gained decisions in their favor in the trial court, ought not to compel this court to grope in the dark, as it were, for the grounds of those decisions and the authorities on which they rest, when, in most cases, they could so easily furnish us with the requisite information.
In the case at bar, we are content with the point in judgment, in the opinion pronounced by Worden, J., on behalf of this court. The judgment of the circuit court was thereby reversed, and the cause remanded for a further hearing; and upon such hearing the parties can, by amended pleadings and otherwise, get the decision of the court on the most, if not all, of the questions which the appellees have presented to this court, for the first time, in their petition for a rehearing.
The appellees’ petition is overruled.